UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
BEATRICE E. WATTS,            )
                              )
               Plaintiff,     )
                              )
          v.                  )     Civil Action No. 12-1542 (EGS)
                              )
PENSION BENEFIT GUARANTY      )
CORPORATION, et al.,          )
                              )
               Defendants.    )
______________________________)

                          MEMORANDUM OPINION

     Pending before the Court is defendant Pension Benefit

Guaranty Corporation’s (“PBGC”) motion to dismiss the complaint

for lack of prosecution pursuant to Federal Rule of Civil

Procedure 41(b).   For the reasons explained below, defendant’s

motion is GRANTED.

     Plaintiff Beatrice E. Watts filed this action in the United

States District Court for the District of New Jersey on September

7, 2011.   The complaint seeks a declaratory judgment that

plaintiff is the rightful beneficiary of the surviving spouse

pension benefits of Monroe Watts, a deceased participant in the

Delphy Hourly-Rate Employees Pension Plan (the “Plan”).   It asks

the Court to compel PBGC to pay plaintiff surviving spouse

benefits and deny such benefits to defendant Ruby Manning, the

former spouse of Monroe Watts and to whom Mr. Watts was married at

the time of his retirement.

     On September 17, 2012, the case was transferred to this Court
from the District of New Jersey.    On September 27, 2012, the Court

directed the parties to submit a joint status report, including a

recommendation for further proceedings.   On October 10, 2012, PBGC

filed a status report that was not signed by any other party,

stating that plaintiff’s counsel indicated he intended to withdraw

from the case and that plaintiff indicated she did not intend to

pursue the litigation further.   On November 8, 2012, PBCG filed

the pending motion to dismiss for lack of prosecution.   In the

motion, PBGC argued that plaintiff had not appeared in the case

either through counsel or pro se, and that the case should be

dismissed pursuant to Rule 41(b).

     Shortly after the motion to dismiss was filed, the Court

received a letter from plaintiff’s former counsel, Steven W.

Griegel, who had represented plaintiff prior to the transfer of

the case to this Court.   In the letter, Mr. Griegel indicated that

plaintiff intended to pursue the matter further but was having

difficulty obtaining counsel in the District of Columbia.   He

requested on plaintiff’s behalf that the motion be stayed until

February 1, 2013 to enable plaintiff to obtain legal counsel.     The

Court agreed, and entered an order on December 18, 2012 directing

plaintiff to enter her appearance in the case, either pro se or

through counsel, by February 1, 2013.    Plaintiff called the Court

on December 19, 2012 and asked that her case not be dismissed.

Plaintiff did not, however, enter an appearance either through

counsel or pro se by February 1, 2013.    Several months later, and
out of an abundance of caution, the Court entered a so-called

Fox/Neal Order on May 6, 2013 advising plaintiff that her failure

to respond to the pending motion to dismiss could result in the

dismissal of the case.    To date, plaintiff has not entered an

appearance in the case and has not responded to the motion to

dismiss.

     Rule 41(b) provides that “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it.”

Here, plaintiff has failed to appear in the case either pro se or

through counsel, though plaintiff is aware of the pending action

and has been warned twice by the Court that her failure to appear

in the case or respond to the motion to dismiss would result in

dismissal of her case.    Accordingly, the Court finds that it is

appropriate to dismiss plaintiff’s claims against PGBC pursuant to

Rule 41(b) for failure to prosecute.    The Court will also dismiss

plaintiff’s claims against defendant Ruby Manning for failure to

prosecute.     See Angelino v. Royal Family Al-Saud, 688 F.3d 771,

775 (D.C. Cir. 2012) (holding that district courts “have inherent

power to dismiss a case sua sponte for a plaintiff’s failure to

prosecute or otherwise comply with a court order.”).    An

appropriate Order accompanies this Memorandum Opinion.


Signed:      Emmet G. Sullivan
             United States District Judge
             June 11, 2013